Mr. Justice Aldrey
delivered the opinion of the court.
This is an appeal from an order of the court below setting aside another order which had been made previously granting a lis pendens attachment without bond. ■
While the appeal was pending in this court the defendants and respondents filed a motion for the dismissal of the same on the following grounds:
First. That the appellant was granted several extensions of time in which to file a transcript of the record in this court and also the same later in regard to his brief.
Second. That in accordance with the provisions of section 381 of the Revised Statutes of Porto Rico the attachment should he dissolved as a consequence of such extensions.
Third. That, except the last, such extensions were granted without notice to the appellant.
Fourth. That the appellant failed to comply with the provisions of section 299 of the Code of Civil Procedure as amended by the Act of March 9, 1911, which require the filing of the transcript of the record, together with the statement that a literal copy thereof had been delivered to counsel for the respondents.
The purpose of the law to secure the effectiveness of judgments is to guarantee the rights claimed by the party to whom the attachment is granted until his claim is finally adjudicated; and as the measures taken to secure the effec*876tiveness of the judgment continue as a general rule during the time the suit is pending, the law, in its endeavor to cause the least annoyance thereby, directs that the attachment shall become of no effect if the suit is delayed, vis major excepted. Therefore the delay punishable by the forfeiture of the order securing the effectiveness of the judgment is that which retards the adjudication of the controversy between the parties whereby it is sought to enforce an obligation, but there is no provision whatever providing for such punishment for the party causing the delay of an incidental question which does not obstruct the progress of the suit.
In the case at bar it is alleged that the délay occurred in the proceedings appealed from concerning whether the order dissolving the attachment previously granted without bond should remain in force.
It has not been alleged or proven that the appellant delayed the decision of his suit, but that he delayed the decision of an incident therein which does not obstruct the final decision, and therefore the provisions of said section 381 are not applicable.
In regard to the ground of the motion for dismissal because of the extensions of time granted without notice to the respondents, we will say that as the granting of such extensions lie within the discretion of the court it is unnecessary either to notify or hear' the other parties in regard thereto; and even though rule 53 of this court provides that whenever an extension of time is requested which may delay the case for more than 30 days the same will be denied unless the opposing party has been notified or consents in writing to the delay, said rule is not applicable to this case because none of the extensions were for more than 30 days. At any rate the fact that any of such extensions was granted without complying with the requisites of that rule would not necessarily bring about the dismissal of the appeal inasmuch as in such case it is discretional with this court to order the same or not (rules 58, 59, and 60 of the Supreme Court).
*877With, regard to the last ground alleged for the dismissal of the appeal, it appears from the transcript that although the suit was instituted against 10 persons, only 5 of them objected to the order for the attachment which the court made,. 3 of them being represented by Attorney Poventud and the other 2 by the same attorney and by Attorney Belaval. The order objected to having been revoked by the court and an appeal having been taken by the plaintiff from this action, it does not appear in the transcript of the record filed in the office of the secretary of this court that a copy thereof was served on the attorneys for respondents, but on the day set for the hearing of the motion to dismiss and prior to the commencement of the hearing such a copy was delivered by the appellant to Attorney Belaval.
We have decided already that a return of the service of the record upon respondent is not an essential and integral part of said record and that it is a legal formality which does not affect the jurisdiction of this court, and its ommission may be remedied in such time as not to affect the rights, of the respondents. García v. The American Railroad Company of Porto Rico, 17 P. R. R., 914; Sucessors of José Martínez v. Tomás Dávila & Co., 17 P. R. R., 970; Hernández v. The American Railroad Company of Porto Rico, 17 P. R. R., 1177.
There is no doubt that it would have been better practice on the part of the appellant to have delivered a copy of the transcript to each one of the attorneys for the respondents, but as it has been shown that,, although Attorney Poventud is counsel for three of the respondents independently of the others, he is associated in the defense of the other two with Attorney Belaval, the conclusion may be reached that the delivery of a copy to the latter is sufficient, especially when it has not been shown that by so doing any injury resulted to the respondents represented by Attorney Poventud.
*878For the reasons stated the motion for dismissal is hereby overruled.

Motion overruled.

Chief Justice Hernández and Justices MacLeary, Wolf and del Toro concurred.